IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0512
                            Filed November 17, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BENNIE LEE CUNNINGHAM,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Jeffrey D. Bert, Judge.



      Bennie Cunningham appeals the sentence imposed following his guilty

plea. AFFIRMED.



      Pamela Wingert of Wingert Law Office, Spirit Lake, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                         2


AHLERS, Presiding Judge.

       Facing multiple criminal charges, Bennie Cunningham entered a plea

agreement with the State. Pursuant to the agreement, Cunningham pleaded guilty

to three counts and was sentenced.           On appeal, he challenges only the

indeterminate five-year sentence imposed for his conviction as a felon in

possession of a firearm, a class “D” felony.1

       “Our review of a sentence imposed in a criminal case is for correction of

errors at law.” Damme, 944 N.W.2d at 103 (citation omitted). When a district court

imposes a sentence within the statutory parameters, we assume it is valid. State

v. Hopkins, 860 N.W.2d 550, 554 (Iowa 2015). When the challenged sentence is

within the statutory limits provided by law, we review for an abuse of discretion.

State v. Headley, 926 N.W.2d 545, 549 (Iowa 2019). An abuse of discretion is

found where “the district court exercises its discretion on grounds or for reasons

that were clearly untenable or unreasonable.” Id. (quoting State v. Thompson, 856

N.W.2d 915, 918 (Iowa 2014)).

       Cunningham acknowledges that the sentence he received is within

statutory limits. Nevertheless, he claims the district court abused its discretion in

imposing an indeterminate five-year prison term rather than sentencing him to

“time served,” as Cunningham had already spent 693 days in jail at the time he

was sentenced. We reject his challenge because the district court did not abuse



1 We have jurisdiction to decide this appeal even though Cunningham pleaded
guilty because Cunningham only challenges his sentence. See State v. Damme,
944 N.W.2d 98, 105 (Iowa 2020) (finding that, pursuant to Iowa Code
section 814.6(1)(a)(3) (2019), there is good cause to appeal “following a guilty plea
when the defendant challenges his or her sentence rather than the guilty plea”).
                                        3


its discretion and Iowa law does not permit the sentencing option requested by

Cunningham.

      The district court is only permitted to impose a sentence authorized by

statute. State v. Wieneke, No. 20-0126, 2021 WL 219222, at *1 (Iowa 2021). The

specified terms of confinement for felony offenses are indeterminate terms. State

v. Rodgers, 560 N.W.2d 585, 585 (Iowa 1997) (“The base sentence for class ‘C’

felonies is an indeterminate term of confinement not to exceed ten years.”). Iowa

Code section 902.9(1)(e) (2021) requires those convicted of a class “D” felony, not

as a habitual offender, like Cunningham, be sentenced to an indeterminate term

of “no more than five years.” A sentencing judge imposing an indeterminate

sentence must impose the full statutory maximum. State v. Stephenson, 608

N.W.2d 778, 784 (Iowa 2000). So, once the district court decided to impose a term

of incarceration rather than suspending it, the court’s only choice was to impose

the indeterminate five-year term. The court did not have the option of imposing

some lesser sentence, such as the “time served” term of incarceration suggested

by Cunningham. See id. (finding a sentence imposing an eighteen-month term of

incarceration for an aggravated misdemeanor to be an illegal sentence because

the maximum indeterminate term is two years).

      Likewise, the district court was not permitted to suspend a portion of

Cunningham’s sentence so that the only time he had to serve was the amount of

time already served—for example, five years with all but 693 days suspended. To

be sure, the district court had the option to suspend Cunningham’s sentence in its

entirety. See Iowa Code § 907.3(3). It did not, however, have the option of

suspending only part of the indeterminate term required to be imposed. See
                                        4


Wieneke, 2021 WL 219222, at *2 (holding that the court is not permitted to suspend

only a part of an indeterminate sentence).

       Cunningham raises no other challenges to his sentence. As the court had

no authority to impose the illegal sentences requested by Cunningham and

Cunningham points to no other sentencing errors, we find no abuse of the district

court’s discretion and affirm.

       AFFIRMED.